DETAILED ACTION
The instant application having Application No. 17/214,526 filed on 3/26/2021 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 11, it recites “the multiplier is operable to receive FP16 or FP32 inputs in the first mode”.  However, Claim 10 recites “pre-processing circuitry configurable to receive one or more inputs in a first mode” and “the multiplier is operable on outputs of the pre-processing circuitry”.  Therefore, it is unclear if the “FP16 or FP32 inputs” in Claim 11 are meant to antecedently refer to the “one or more inputs” received by the pre-processing circuitry, or the pre-processing circuitry outputs which are input to the multiplier.

As per Claim 12, it recites “the multiplier is operable to receive BFLOAT16, BFLOAT17, BFLOAT18, BFLOAT19, or any combination thereof in the second mode”.  As described above with reference to Claim 11, it is unclear if this limitation is meant to antecedently refer to the “outputs of the pre-processing circuitry” which the multiplier operates on per Claim 10.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

As per Claim 1, it recites pre-processing circuitry, a multiplier, and a multiplexer, “wherein the first multiplexer input is received as an input to the pre-processing circuitry, the second multiplexer input is received from a first adjacent digital signal processing circuit, and the third multiplexer input comprises the product of the multiplier”.  However, the specification fails to disclose a multiplexer comprising an input that is “received as an input to the pre-processing circuitry”, i.e. an input that is also an input to the pre-processing circuitry.
See e.g. Figures 3-4 which clearly show multiplexer 205/305 comprising three inputs, none of which are coupled to an input to the pre-processing circuit.  See also Page 14 of the instant specification, final paragraph, “A multiplexing network 205 selects between two inputs from three available signals: one from an adjacent DSP block via input port 203 (labeled as input ‘2’ to multiplexer 205), one from general-purpose routing input port 202 (labeled as input ‘1’), and one from multiplier data path 150 via path 204 (labeled as input ‘0’).”  In other words, the three multiplexer inputs are from an adjacent DSP block, general-purpose routing, and the multiplier product, as opposed to any input or output from the pre-processing circuit.  Therefore, the specification does not describe the limitation in question in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
As per Claims 2-9, they are rejected for the reasons presented above, due to their dependency upon rejected Claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea(s) without significantly more.

As per Claim 16, it recites a method comprising receiving floating point inputs, multiplying the inputs, receiving further inputs and outputting one of the further inputs, receiving the one outputted input, receiving a feedback input, performing addition on the feedback and one outputted input and outputting the result.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), the claim recites limitations that, under their broadest reasonable interpretation, cover the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  For example, receiving inputs (i.e. numbers), performing multiplication and addition operations, and outputting the results comprise performing mathematical calculations.  Furthermore, the claim recites receiving an input “from a first adjacent digital signal processing circuit” and receiving an input “as an input to a digital signal processing circuit”.  However, such limitations may be performed mentally.  For example, a person can receive an output from a circuit e.g. by reading a mathematical result displayed on a screen, and can receive an input that is also an input to a circuit e.g. by viewing an input value on a screen or by determining an input to be entered into a calculation to be performed by a circuit.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and/or “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea(s).
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  As described above, the claim additionally recites a digital signal processing circuit and an adjacent digital signal processing circuit.  However, as claimed, these elements fail to impose a meaningful limit on the mental and mathematical calculation steps.  For instance, the claim does not recite performing any actions or calculations with the claimed circuits, and does not recite any structural details for the claimed circuits.  In other words, the claimed circuits and the abstract steps not interrelated, by and large.  Reciting such circuits serves only to limit the claim to a particular technological environment to which the claimed calculations are merely generally applied.  Such limitations fail to impose a meaningful limitation on the claimed mathematical calculations and mental steps, as they only generally link the use of the abstract idea to a particular technology or field of use.
The claim additionally recites receiving inputs and outputting outputs.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting and outputting data to/from an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations.  Such steps amount to mere data gathering or output, and are insignificant extra-solution activity (see MPEP 2106.05(g)).
Accordingly, the additional elements described above do not integrate the abstract idea into a practical application.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, generally reciting inputs to/from circuit(s) without any limitations directed to the functioning of the circuits to perform any actions and without interrelating the circuits with the abstract steps merely generally links the abstract idea to a particular technology, which fails to provide an inventive concept.  See MPEP 2106.05(I)(A).  Moreover, generically receiving and outputting data to/from the recited judicial exception represents mere data gathering/data output and is insignificant extra-solution activity.  The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.
The Examiner suggests incorporating the circuit components and connections recited in Claim 1 and/or Claim 10 into Claim 16 in order to remedy the deficiency under 35 U.S.C. 101.

As per Claims 17-20, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 16, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  They recite further mathematical limitations or limitations that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract, impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 10 and 13-15 are allowed.
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Langhammer (US 2012/0290819), Simkins et al. (US 2010/0191786), Simkins et al. (US 2005/0144215), and Lee et al. (US 8,301,681)
Langhammer teaches a plurality of multiply-add/accumulate DSP blocks, comprising a first 2-input multiplexer which receives an input to the DSP block and a feedback output from the adder, and a second 2-input multiplexer which receives an input from an adjacent DSP block and the output from the first multiplexer, and a third 2-input multiplexer which receives the product output from the multiplier and the output from the first multiplexer.  However, Langhammer fails to teach a 3-input multiplexer wherein the first multiplexer input is an input to the digital signal processing circuit, the second multiplexer input is received from an adjacent digital signal processing circuit, and the third multiplexer input comprises the product of the multiplier; and outputting one of the three multiplexer inputs to an accumulator configurable to receive the multiplexer output and receive a feedback input from the accumulator output.
Simkins ‘786 and Simkins ‘215 each disclose multiply-add/accumulate DSP processing blocks comprising a first multiplexer that receives an input from an adjacent DSP block, an input to the DSP block, and a “0” constant signal; a second multiplexer that receives the input to the DSP block and the multiplier product output, and a third multiplexer that receives the adder feedback output, an input to the DSP block, and the product output from the multiplier.  However, the references fail to teach a 3-input multiplexer wherein the first input is an input to the digital signal processing circuit, the second input is received from an adjacent digital signal processing circuit, and the third input comprises the product of the multiplier, wherein the multiplexer outputs one of the three multiplexer inputs to an accumulator configurable to receive the multiplexer output and receive a feedback input from the accumulator output.
Lee discloses multiply-add/accumulate DSP blocks comprising a multiplexer that receives a ChainIn input from an adjacent DSP block, an output from a 3:2 compressor, and an output from an adder which sums the outputs from the 3:2 compressor, wherein the 3:2 compressor also receives the feedback output from the adder.  However, Lee fails to teach a 3-input multiplexer wherein the first input is an input to the digital signal processing circuit, the second input is received from an adjacent digital signal processing circuit, and the third input comprises the product of the multiplier, wherein the multiplexer outputs one of the three multiplexer inputs to an accumulator configurable to receive the multiplexer output and receive a feedback input from the accumulator output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182